DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of species A (the 3d printing is FDM) is acknowledged. The election has been made with traverse. The traversal is on the ground(s) that the cited WO9960508 reference (US6070107A equivalent) limits the polyamide content to 35% whereas the instant application requires at least 50% and thus the polyamide would provide a special technical feature.  This is not found persuasive because this feature is still not a special technical feature in view of the prior art cited in the instant rejection.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 16-21, 23, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170252981 A1) and further in view of Yu (US 20100152328 A1).
	In reference to claim 16-21, 23, 25-32, Li discloses a method for making a three-dimensional object with an additive manufacturing system (“fused deposition modeling (FDM) technique, which is generally disclosed in U.S. Pat. No. 4,749,347 and U.S. Pat. No. 5,121,329, incorporated here by reference, include melting a filament of build material, extruding the print material out of an extrusion nozzle that is moved horizontally in the X and Y axes to deposit a thin melted and extruded print material on the previous layer where the new layer cools and hardens. These cross-sectional layers are stacked along the Z axis to form the 3D object. Most additive manufacturing processes need a base layer to print the next layer on top of it with a limited overhang.” [P0004]), the method comprising:
printing layers of a support structure from a support material (“In a typical 3D printing process, the printed object is supported on a bottom support” [P0005]), 

removing at least a portion of the support structure from the three-dimensional object to obtain the three-dimensional object (“the support structure may be removed” [P0170]).
Li further discloses that polyamide is a known material in 3d printing (“nylon” [P0069]) and water soluble supports are known (P0070), however, Li does not disclose that the support material comprising the claimed polyamide.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, water soluble polyamide, Yu teaches how to form “water-soluble polyamide” (Abstract / Claim 1) wherein the polyamide resin is formed by “copolymerizing reactive monomers including:
caprolactam;
ethylene glycol bis(2-aminoethyl)ether or ethylene glycol bis(3-aminopropyl)ether; and
5-sulfoisophthalic acid monosodium salt, wherein the molar ratio of the caprolactam to, wherein a molar ratio of caprolactam: ethylene glycol bis(2-aminoethyl)ether or the ethylene glycol bis(3-aminopropyl)ether: 5-sulfoisophthalic acid monosodium salt is about 0:1:1 to about 5:1:1”  (Claim 1 and compare with production 
Yu does not disclose the properties of the resulting polyamide, however, the composition is the same as the claimed composition and thus must have the same properties.
The combination would be achievable by using the Yu material in the Li process as the support material.  Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the support material as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the Yu material in order to provide a support material for polyamide print materials suggested by Li since the Yu material is also a polyamide but is water soluble, which would result in a good adhesion and easy removal; and in order to combine prior art elements according to known methods to yield predictable results; and to achieve the simple substitution of one known element for another to obtain predictable results.
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20170252981 A1) in view of Yu (US 20100152328 A1) as applied above in further view of Rodgers (US 20140141166 A1).
	In reference to claim 24, the combination discloses the method as in claim 16.
	Li further discloses that polyamide is a known material in 3d printing (“nylon” [P0069]), but does not indicate that it is the claimed material.

The combination would be achievable by using the Rodgers polyamide filament as the part material that is taught to be a polyamide by Li. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to use the material as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the Rodgers material in order to combine prior art elements according to known methods to yield predictable results; and/or achieve the simple substitution of one known element for another to obtain predictable results. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744